       Case 18-71665                Doc 9           Filed 12/19/18 Entered 12/20/18 01:06:13                         Desc Imaged
                                                    Certificate of Notice Page 1 of 4

Information to identify the case:
Debtor 1              William Tracey Carter                                             Social Security number or ITIN        xxx−xx−2524
                      First Name   Middle Name     Last Name                            EIN _ _−_ _ _ _ _ _ _
Debtor 2                                                                                Social Security number or ITIN _ _ _ _
                      First Name   Middle Name     Last Name
(Spouse, if filing)
                                                                                        EIN    _ _−_ _ _ _ _ _ _
United States Bankruptcy Court            Western District of Virginia
                                                                                        Date case filed for chapter 7 12/17/18
Case number:          18−71665


Official Form 309A (For Individuals or Joint Debtors)
Notice of Chapter 7 Bankruptcy Case −− No Proof of Claim Deadline                                                             12/15

For the debtors listed above, a case has been filed under chapter 7 of the Bankruptcy Code. An order for relief has
been entered.

This notice has important information about the case for creditors, debtors, and trustees, including information about
the meeting of creditors and deadlines. Read both pages carefully.

The filing of the case imposed an automatic stay against most collection activities. This means that creditors generally may not
take action to collect debts from the debtors or the debtors' property. For example, while the stay is in effect, creditors cannot
sue, garnish wages, assert a deficiency, repossess property, or otherwise try to collect from the debtors. Creditors cannot
demand repayment from debtors by mail, phone, or otherwise. Creditors who violate the stay can be required to pay actual and
punitive damages and attorney's fees. Under certain circumstances, the stay may be limited to 30 days or not exist at all,
although debtors can ask the court to extend or impose a stay.

The debtors are seeking a discharge. Creditors who assert that the debtors are not entitled to a discharge of any debts or who
want to have a particular debt excepted from discharge may be required to file a complaint in the bankruptcy clerk's office within
the deadlines specified in this notice. (See line 9 for more information.)

To protect your rights, consult an attorney. All documents filed in the case may be inspected at the bankruptcy clerk's office at
the address listed below or through PACER (Public Access to Court Electronic Records at www.pacer.gov).

The staff of the bankruptcy clerk's office cannot give legal advice.

To help creditors correctly identify debtors, debtors submit full Social Security or Individual Taxpayer Identification
Numbers, which may appear on a version of this notice. However, the full numbers must not appear on any document
filed with the court.

Do not file this notice with any proof of claim or other filing in the case. Do not include more than the last four digits of
a Social Security or Individual Taxpayer Identification Number in any document, including attachments, that you file
with the court.
                                                 About Debtor 1:                                     About Debtor 2:

1.      Debtor's full name                       William Tracey Carter

2.      All other names used in the fdba BBC Outdoors, Inc., fdba Franklin Outdoors
        last 8 years

3.     Address                               90 Shenandoah Ln
                                             Wirtz, VA 24184

4.     Debtor's attorney                     Malissa Lambert Giles                                  Contact phone 540 981−9000
                                             Giles & Lambert PC
       Name and address                      P O BOX 2780
                                             ROANOKE, VA 24001

5.     Bankruptcy trustee                    William E Callahan(76) Jr                              Contact phone 540−777−3068
                                             1800 Wells Fargo Tower
       Name and address                      Drawer 1200
                                             Roanoke, VA 24006
                                                                                                               For more information, see page 2 >
Official Form 309A (For Individuals or Joint Debtors) Notice of Chapter 7 Bankruptcy Case −− No Proof of Claim Deadline                    page 1
      Case 18-71665                  Doc 9         Filed 12/19/18 Entered 12/20/18 01:06:13                                 Desc Imaged
                                                   Certificate of Notice Page 2 of 4

Debtor William Tracey Carter                                                                                                Case number 18−71665


6. Bankruptcy clerk's office                      210 Church Ave., Room 200                                   Hours open 8 a.m. − 4:30 p.m.
                                                  Roanoke, VA 24011
    Documents in this case may be filed at this                                                               Contact phone (540) 857−2391
    address. You may inspect all records filed
    in this case at this office or online at
    www.pacer.gov.                                                                                            Date: 12/17/18


7. Meeting of creditors                           January 17, 2019 at 10:00 AM                                Location:

    Debtors must attend the meeting to be         The meeting may be continued or adjourned to a              cr mtg, ROA, First Campbell
    questioned under oath. In a joint case,       later date. If so, the date will be on the court            Square, Rm 120, 210 First St,
    both spouses must attend. Creditors may
    attend, but are not required to do so.        docket.                                                     SW, Roanoke, VA 24011

                                                          *** Valid photo identification required ***


8. Presumption of abuse                           The presumption of abuse does not arise.

    If the presumption of abuse arises, you
    may have the right to file a motion to
    dismiss the case under 11 U.S.C. §
    707(b). Debtors may rebut the
    presumption by showing special
    circumstances.


9. Deadlines                                   File by the deadline to object to discharge or                 Filing deadline: 3/18/19
                                               to challenge whether certain debts are
    The bankruptcy clerk's office must receive dischargeable:
    these documents and any required filing
    fee by the following deadlines.
                                                  You must file a complaint:
                                                  • if you assert that the debtor is not entitled to
                                                    receive a discharge of any debts under any of the
                                                    subdivisions of 11 U.S.C. § 727(a)(2) through (7),
                                                    or

                                                  • if you want to have a debt excepted from discharge
                                                    under 11 U.S.C § 523(a)(2), (4), or (6).

                                                  You must file a motion:
                                                  • if you assert that the discharge should be denied
                                                    under § 727(a)(8) or (9).


                                                  Deadline to object to exemptions:                           Filing deadline: 30 days after the
                                                  The law permits debtors to keep certain property as         conclusion of the meeting of creditors
                                                  exempt. If you believe that the law does not authorize an
                                                  exemption claimed, you may file an objection.


10. Proof of claim                                No property appears to be available to pay creditors. Therefore, please do not file a
                                                  proof of claim now. If it later appears that assets are available to pay creditors, the clerk
    Please do not file a proof of claim unless    will send you another notice telling you that you may file a proof of claim and stating the
    you receive a notice to do so.                deadline.

11. Creditors with a foreign address If you are a creditor receiving a notice mailed to a foreign address, you may file a motion
                                     asking the court to extend the deadlines in this notice. Consult an attorney familiar with
                                     United States bankruptcy law if you have any questions about your rights in this case.

12. Exempt property                               The law allows debtors to keep certain property as exempt. Fully exempt property will
                                                  not be sold and distributed to creditors. Debtors must file a list of property claimed as
                                                  exempt. You may inspect that list at the bankruptcy clerk's office or online at
                                                  www.pacer.gov. If you believe that the law does not authorize an exemption that the
                                                  debtors claim, you may file an objection. The bankruptcy clerk's office must receive the
                                                  objection by the deadline to object to exemptions in line 9.
Official Form 309A (For Individuals or Joint Debtors) Notice of Chapter 7 Bankruptcy Case −− No Proof of Claim Deadline                            page 2
         Case 18-71665       Doc 9     Filed 12/19/18 Entered 12/20/18 01:06:13             Desc Imaged
                                       Certificate of Notice Page 3 of 4

                                       United States Bankruptcy Court
                                       Western District of Virginia
In re:                                                                                  Case No. 18-71665-pmb
William Tracey Carter                                                                   Chapter 7
         Debtor
                                         CERTIFICATE OF NOTICE
District/off: 0423-7           User: admin                  Page 1 of 2                   Date Rcvd: Dec 17, 2018
                               Form ID: 309A                Total Noticed: 50


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on
Dec 19, 2018.
db             +William Tracey Carter,     90 Shenandoah Ln,    Wirtz, VA 24184-3784
4685490        +AAdvantage Card Serivces,     PO Box 13337,    Philadelphia, PA 19101-3337
4685491         AEP,   Bankruptcy,    1 AEP Way,    Hurricane, WV 25526-1231
4685492        +Alliance Sports Group,     PO Box 203246,    Dallas, TX 75202-8232
4685493        +AmChar Wholesale Inc.,     100 Airpark Drive,    Rochester, NY 14624-5706
4685496       #+Bangers,    PO Box 1685,    Birmingham, AL 35201-1685
4685499        +Big Rock Sports, LLC,     PO Box 11407,    Dept 788,    Birmingham, AL 35246-0100
4685500        +Cistana Vacation Owner,     9002 San Marco Court,    Orlando, FL 32819-8600
4685501        +Citicards,    Citicorp Credit Services/Attn: Centraliz,      Po Box 790040,
                 Saint Louis, MO 63179-0040
4685502        +Danny Perdue,    c/o Redwood Minute Markets,     110 Maple Ave.,    Rocky Mount, VA 24151-1507
4685503        +Davidson’s,    2625 Stearman Road,    Prescott, AZ 86301-6142
4685504       #+Eastman Outdoors, Inc.,     3476 Eastman Drive,    Flushing, MI 48433-2473
4685505        +Equiant/Thousand Trails,     Attn: Bankruptcy Dept,     5401 N Pima Rd Ste 150,
                 Scottsdale, AZ 85250-2630
4685506        +Faber CPA Firm, LLC,     85 Westlake Road,    Hardy, VA 24101-3952
4685507        +Franklin County Treasurer,     1255 Franklin Street, Suite 101,     Attn Susan Wray,
                 Rocky Mount, VA 24151-1289
4685510        +Kings Creek Plantation,     PO Box 78843,    Phoenix, AZ 85062-8843
4685512        +Margaret Carter,    PO Box 1197,    Rocky Mount, VA 24151-8197
4685513        +Mass Marketing Inc,    7209 Dixie Highway,     Fairfield, OH 45014-5544
4685514        +Massanutten Resorts,     Eagle Trace,    P.O. Box 1227,    Harrisonburg, VA 22803-1227
4685515        +Merchants & Professional Coll. Bur.,      PO Box 140675,    Austin, TX 78714-0675
4685516        +Meridian Financial Services, Inc.,      1636 Hendersonville Road,    Ste 135,
                 Asheville, NC 28803-3057
4685519        +RSR Group,    PO Box 116325,    Atlanta, GA 30368-6325
4685517        +Redwood Fuel and Propane,     P.O. Box 52,    Redwood, VA 24146-0052
4685518        +Roanoke Bulk Sales Center,     Coca Cola,    PO Box 751257,    Charlotte, NC 28275-1257
4685524        +SML Signs & More,    400 Scruggs Rd Suite 700,     Moneta, VA 24121-2596
4685520        +Scholastic Sports,    3807 Brandon Avenue,     Suite 1132,    Roanoke, VA 24018-1480
4685521        +Sean Perdue,    99 Beechdale Road,    Rocky Mount, VA 24151-5647
4685522        +Shimano America Corp.,     1 Holland,    Irvine, CA 92618-2597
4685523        +Smith Minnow Farm,    234 Spencer Lane,     Victoria, VA 23974-2432
4685525        +Sports South, LLC,    PO Box 51367,     Shreveport, LA 71135-1367
4685526        +Starwood Preferred,    910 West Legacy Center Way,      Suite 100,   Midvale, UT 84047-5766
4685527        +Svo Portfolio Services,     Attn: Loan Servicing Administration,     9002 San March Court,
                 Orlando, FL 32819-8600
4685530        +US Impact Inc.,    775 Asbury Drive.,     Mandeville, LA 70471-1843
4685532        +Virgin Grand Villas - St John Cond,       PO Box 105014,    Atlanta, GA 30348-5014
4685534        +Virginia Employment Commission,     Dept. Accts. Receivable,     PO Box 1358,
                 Richmond, VA 23218-1358
4685535        +Westin Vacation Management Co,     9002 San Marco Court,     Orlando, FL 32819-8600

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
aty             E-mail/Text: mgiles@gileslambert.com Dec 17 2018 22:35:31         Malissa Lambert Giles,
                 Giles & Lambert PC,    P O BOX 2780,    ROANOKE, VA 24001
tr             +EDI: BWCALLAHAN.COM Dec 18 2018 03:39:00        William E Callahan(76), Jr,
                 1800 Wells Fargo Tower,    Drawer 1200,     Roanoke, VA 24006-1200
ust            +E-mail/Text: ustpregion04.rn.ecf@usdoj.gov Dec 17 2018 22:35:46         USTrustee,
                 Office of the United States Trustee,     210 First Street, Suite 505,      Roanoke, VA 24011-1620
4685494         E-mail/Text: bankruptcynotices@amnb.com Dec 17 2018 22:35:50         American National Bank & Trust,
                 628 Main Street,    Danville, VA 24541
4685495        +EDI: AMEREXPR.COM Dec 18 2018 03:36:00        Amex,    Correspondence/Bankruptcy,    Po Box 981540,
                 El Paso, TX 79998-1540
4685497         EDI: BANKAMER.COM Dec 18 2018 03:37:00        Bank Of America,    Attn: Bankruptcy,    Po Box 982238,
                 El Paso, TX 79998
4685498        +EDI: TSYS2.COM Dec 18 2018 03:35:00       Barclays Bank Delaware,     Attn: Correspondence,
                 Po Box 8801,   Wilmington, DE 19899-8801
4685508        +E-mail/Text: jmoreno@hillcrestdavidson.com Dec 17 2018 22:35:44
                 Hillcrest, Davidson & Ass., LLC,     Attn: Kenny Williams,     715 N. Glenville Dr., Suite 450,
                 Richardson, TX 75081-2898
4685509        +EDI: IRS.COM Dec 18 2018 03:38:00       IRS,    P.O. Box 7346,    Philadelphia, PA 19101-7346
4685511         E-mail/Text: camanagement@mtb.com Dec 17 2018 22:35:43         M&T Credit Services,
                 Legal Document Processing,    1100 Wherle Dr,      Williamsville, NY 14221
4685529         EDI: TFSR.COM Dec 18 2018 03:33:00       Toyota Financial Services,     Attn: Bankruptcy,
                 Po Box 8026,   Cedar Rapids, IA 52409
4685528        +E-mail/Text: marisa.sheppard@timepayment.com Dec 17 2018 22:35:52         Timepayment Corp, LLC.,
                 16 New England Executive Office Park S.,      Burlington, MA 01803-5217
4685531        +EDI: USAA.COM Dec 18 2018 03:34:00       Usaa Federal Savings Bank,     Attn: Bankruptcy,
                 10750 Mcdermott Freeway,    San Antonio, TX 78288-1600
4685533        +E-mail/Text: bkr@taxva.com Dec 17 2018 22:36:00         Virginia Department of Taxation,
                 PO Box 2156,   Richmond, VA 23218-2156
                                                                                                 TOTAL: 14
           Case 18-71665            Doc 9       Filed 12/19/18 Entered 12/20/18 01:06:13                        Desc Imaged
                                                Certificate of Notice Page 4 of 4



District/off: 0423-7                  User: admin                        Page 2 of 2                          Date Rcvd: Dec 17, 2018
                                      Form ID: 309A                      Total Noticed: 50


             ***** BYPASSED RECIPIENTS (continued) *****

             ***** BYPASSED RECIPIENTS *****
NONE.                                                                                                               TOTAL: 0

Addresses marked ’+’ were corrected by inserting the ZIP or replacing an incorrect ZIP.
USPS regulations require that automation-compatible mail display the correct ZIP.

Transmission times for electronic delivery are Eastern Time zone.

Addresses marked ’#’ were identified by the USPS National Change of Address system as requiring an update.
While the notice was still deliverable, the notice recipient was advised to update its address with the court
immediately.


I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities in the manner
shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and belief.
Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed. R. Bank. P. 2002(a)(1), a notice containing the complete Social
Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains the redacted SSN as required
by the bankruptcy rules and the Judiciary’s privacy policies.
Date: Dec 19, 2018                                             Signature: /s/Joseph Speetjens

_

                                      CM/ECF NOTICE OF ELECTRONIC FILING

The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system on December 17, 2018 at the address(es) listed below:
NONE.                                                                                       TOTAL: 0
